Citation Nr: 1046324	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  08-07 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel






INTRODUCTION

The Veteran served on active duty from July 1946 to November 1947 
and from March 1950 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board notes that the instant matter was previously before the 
Board in February 2009, at which time the Board remanded the 
issue of entitlement to a rating of TDIU for further evidentiary 
development.  After completing the required evidentiary 
development, the Appeals Management Center (AMC) re-adjudicated 
the matter and denied the Veteran's TDIU claim in a September 
2010 supplemental statement of the case (SSOC).  As discussed in 
further detail below, the Board finds that there was substantial 
compliance with its February 2009 remand; thus, it may proceed 
with a decision at this time.  See Stegall v. West, 11 Vet. App. 
268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him 
from obtaining or maintaining substantially gainful employment.

CONCLUSION OF LAW

The criteria for an award of a TDIU rating have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 
3.341, 4.3, 4.15, 4.16 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  The VCAA 
also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002). As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

For increased-rating claims, the VCAA requires only generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009); see also Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009) ("[A] request for 
TDIU, whether expressly raised by a veteran or reasonably raised 
by the record, is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities.").  

The RO received the Veteran's application for increased 
compensation based on unemployability in February 2007.  In May 
2007, the RO sent to him a letter notifying him that to be 
entitled to a TDIU rating, the evidence must show that he was 
unable to secure and follow a substantially gainful occupation 
because of his service-connected disabilities.  The letter 
further informed him of the threshold rating requirements of 38 
C.F.R. § 4.16(a) and of the requirements for entitlement to a 
rating of TDIU on an extra-schedular basis.  The letter also 
advised the Veteran of the information already in VA's possession 
and the evidence that VA would obtain on his behalf, as well as 
of the evidence that he was responsible for providing to VA, to 
include relevant records not held by any Federal agency.  The 
letter also included the notice elements required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), for how VA determines 
disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice in 
this case.  Further, the Board finds that the May 2007 notice 
letter complies with the requirements of 38 U.S.C.A. § 5103(a), 
and afforded the Veteran a meaningful opportunity to participate 
in the development of his claim.  Thus, the Board is satisfied 
that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) were fulfilled.

Regarding the duty to assist, the Board is satisfied that the 
duty to assist requirements under 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c) were satisfied.  In that regard, the Board 
finds that all available evidence pertaining to the Veteran's 
claim has been obtained.  The evidence includes VA examination 
and opinion reports and VA outpatient treatment records.  The 
Veteran has not indicated that there are outstanding records 
relevant to the issue on appeal that VA should have obtained.  
Further, the Veteran elected not to have a hearing in this case.  

Further, in June 2007, the Veteran was afforded VA examinations 
to determine the severity of his service connected back 
disability, peripheral neuropathies, sinusitis, psychoneurosis, 
hiatal hernia with duodenal ulcer, diabetes mellitus, hearing 
loss, and tinnitus.  Some, but not all, of those examination 
reports addressed the effect of the Veteran's disability on his 
employability.  On the issue of entitlement to a rating of TDIU, 
the Veteran, through his representative, requested that VA 
provide him with an opinion on whether the totality of his 
service-connected disabilities rendered him unemployable.

As stated above, in February 2009, the Board remanded the matter 
for the agency of original jurisdiction (AOJ) for further 
development.  Specifically, the AOJ was directed to schedule the 
Veteran for an ophthalmological examination to determine the 
effect of his service-connected bilateral eye disability in 
combination with his other service-connected disabilities on his 
employability.  The examiner was also requested to comment on 
whether or not the Veteran could engage in sedentary work.  The 
AOJ was also directed to have the June 2007 VA examiners (or 
another appropriate examiner if any of the June 2007 examiners 
were not available, or if deemed necessary) opine on whether it 
was at least as likely as not that the Veteran was unable to 
obtain or maintain substantially gainful employment as a result 
of the combination of his service-connected disabilities.  The 
examiners were also requested to comment specifically on whether 
the Veteran was able to perform sedentary work.  

In December 2009, the Veteran was afforded a VA ophthalmological 
examination.  The VA ophthalmologist did not assess the effects 
of the Veteran's service-connected eye disability on his 
employment and that examination report was returned to the 
ophthalmologist for an addendum.  In a March 2010 addendum, the 
VA ophthalmologist opined that there was no ocular reason why the 
Veteran would be considered unemployable, for sedentary work or 
otherwise.  

In January 2010, a general medical opinion was completed by the 
examiner who had performed the June 2007 examinations.  The VA 
examiner addressed the Veteran's employment and educational 
history, noting that he had previously retired and had completed 
14 years of education.  The examiner addressed the Veteran's 
service-connected type II diabetes mellitus, duodenal ulcer, 
hypertension, sinusitis, neuropathies secondary to his diabetes 
mellitus, and back disability.  The examiner found that none of 
those disabilities would prevent the Veteran from obtaining or 
maintaining employment.  The examiner did note that the Veteran's 
back disability would prevent him from performing strenuous 
labor, but would not preclude sedentary employment.  

In August 2010, a VA examiner rendered an opinion as to the 
effect of the Veteran's mental disability on his employment.  The 
examiner reviewed the June 2007 VA examination report and noted 
that the Veteran had stopped working on account of retirement at 
the age of 62, but continued to do volunteer work.  It was noted 
that the Veteran had served as an emergency manager for Puxico, 
Missouri, and volunteered as a storm chaser, as well as in a 
nutrition center occasionally delivering meals.  The examiner 
stated that the Veteran participated in an Honor Guard, assisted 
with military funerals, was a deacon in his church, and active 
with his VFW.  The examiner opined that the Veteran was able to 
perform sedentary work and appeared to be quite active in his 
lifestyle.  

Also in August 2010, a VA audiologist rendered an opinion that 
the Veteran's hearing loss and tinnitus would not preclude him 
from employment in settings that required neither a significant 
amount of communication with others in noisy situations nor 
diagnostics based on the type of sounds for which the Veteran was 
service connected.  The audiologist reasoned that the Veteran had 
been fitted for hearing aids, which would compensate for some of 
his hearing loss, and opined that his tinnitus would not have a 
significant occupational impact because most individuals who wear 
hearing aids do not perceive tinnitus as loudly or annoyingly as 
they would without hearing aids.  The audiologist stated 
specifically that he could not render an opinion on the 
cumulative effect of the Veteran's service-connected disabilities 
on his employability because, as an audiologist, the answer to 
that question was outside the scope of his expertise.  

The Board notes that the exact terms of the February 2009 remand 
were not complied with in that the VA ophthalmologist did not 
comment on the effect of the Veteran's bilateral eye disability 
in combination with his other service-connected disabilities on 
his employability, and there is no medical opinion specifically 
addressing whether the combination of all of the Veteran's 
service-connected disabilities rendered him unable to obtain or 
maintain employment.  
The United Stated Court of Appeals for Veterans Claims (Court) 
has held that a remand by the Board confers on the veteran, as a 
matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall, supra.  The 
Court has also held that it is not strict, but rather substantial 
compliance with the terms of a Board's engagement letter that is 
required.  See, e.g., D'Aries v. Peake, 22 Vet. App. 97, 104-06 
(2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(substantial compliance as applied to remand instructions)).  

In the instant case, the Board finds that the instructions in the 
February 2009 remand were complied with by the AOJ; if not in a 
strict sense, at least in a substantial sense.  In that regard, 
the Board notes that before it may deny a veteran a rating of 
TDIU, there must be evidence that a veteran's disability does not 
prevent him or her from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. Brown, 7 
Vet. App. 294 (1995).  In other words, denial of a TDIU rating 
may not be based on mere conjecture that a veteran is capable of 
employment.  Id.  Thus, the underlying reason for obtaining a 
medical opinion when considering entitlement to a rating of TDIU 
is to provide the Board with an assessment of a veteran's 
disability picture as it relates to his or her employability.  

Here, the Board is satisfied that the VA opinions obtained on 
remand provide a detailed assessment of the Veteran's service-
connected disabilities in relation to his employability, which 
provides a sufficient basis on which to evaluate the Veteran's 
entitlement to a rating of TDIU.  Specifically, the VA 
ophthalmologist stated that, from an ophthalmic standpoint, there 
was no reason why the Veteran would be considered unemployable 
for any type of work.  The Board finds that the VA 
ophthalmologist's opinion is sufficiently detailed so as to draw 
the conclusion that the Veteran's bilateral eye disability has no 
impact whatsoever on his employability, regardless of whether or 
not that disability is considered in connection with his other 
service-connected disabilities.  As to the general medical 
opinion, although not addressed in as specific terms as the Board 
would have liked, it does appear that the examiner considered the 
Veteran's service-connected disabilities in combination with one 
another in opining that the Veteran was not unemployable as a 
result of his service-connected disabilities.  In that regard, 
after discussing the Veteran's employment history, to include his 
voluntary retirement, and educational background, the examiner 
stated that the "Veteran would have difficulty doing a laboring 
job secondary to multiple conditions including the diabetes, but 
it would not cause him to be totally unemployable."  Further, as 
stated by the VA audiologist, the cumulative effect of the 
Veteran's service-connected disabilities on his employability is 
a medical determination that was beyond the scope of his 
expertise.  To return the audiologist's opinion because he 
considered only the Veteran's hearing loss and tinnitus in 
evaluating his employability would service no useful purpose.  

As such, the Board finds that the examination and opinion reports 
obtained on remand substantially complied with the terms of the 
February 2009 remand and contain sufficient evidence by which to 
evaluate the Veteran's employability in the context of the rating 
criteria.  Accordingly, the Board finds no reason to again remand 
this matter.  See Stegall, supra.  

The Board notes that the Veteran's representative, in a January 
2009 Informal Hearing Presentation, requested that the evaluation 
of the effect of the Veteran's service-connected disabilities be 
performed by physician specialists due to the complexity of the 
Veteran's disability picture.  As previously determined, the 
Board does not find that this case presents such a level of 
medical complexity as to require medical examinations or opinions 
by physician specialists.  Further, to the extent that the 
Veteran is challenging the adequacy of the medical examinations 
and opinions provided by a VA nurse practitioner, the Court has 
specifically stated with regard to nurse practitioners that 
because of their medical education and training, they "fit[] 
squarely into the requirement of § 3.159(a)(1) as one competent 
to provide diagnoses, statements, or opinions."  Cox v. 
Nicholson, 20 Vet. App. 563, 569 (2007). 

B.  TDIU Rating

A total disability rating for compensation based upon individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disability.  See 38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16 (2010).  A veteran is eligible for a 
rating of TDIU if either one service-connected disability is 
rated at least 60 percent disabling or multiple service-connected 
disabilities yield a combined rating of 70 percent (with at least 
one of those disabilities rated 40 percent or more).  38 C.F.R. § 
4.16(a).  

Here, the Veteran is service connected for (1) bilateral 
pseudophakia with diabetic retinopathy, associated with diabetes 
mellitus, type II, rated as 30 percent disabling; (2) diabetic 
neuropathy, to include hypertension, associated with diabetes 
mellitus, type II, rated as 30 percent disabling; (3) type II 
diabetes mellitus, to include urinary frequency, rated as 20 
percent disabling; (4) back pain with limitation of flexion, 
rated as 20 percent disabling; (5) psychoneurosis with anxiety 
and conversion symptoms, rated as 10 percent disabling; (6) 
hypertension, rated as 10 percent disabling; (7) tinnitus, rated 
as 10 percent disabling; (8) peripheral neuropathy of the right 
upper extremity, secondary to diabetes mellitus, type II, rated 
as 10 percent disabling; (9) peripheral neuropathy of the left 
upper extremity, associated with diabetes mellitus, type II, 
rated as 10 percent disabling; (10) peripheral neuropathy of the 
right lower extremity, associated with diabetes mellitus, type 
II, rated as 10 percent disabling; (11) peripheral neuropathy of 
the left lower extremity, associated with diabetes mellitus, type 
II, rated as 10 percent disabling; (12) high frequency hearing 
loss, rated as noncompensable; (13) sinusitis, rated as 
noncompensable; and (14) hiatal hernia without reflux and history 
of duodenal ulcer, rated as noncompensable.  

Although the Veteran has multiple service-connected disabilities 
that yield a combined rating of at least 70 percent, the Veteran 
is not service connected for a single disability ratable at 40 
percent or more.  However, the threshold rating requirements of 
38 C.F.R. § 4.16(a) are nonetheless met.  This is so because 38 
C.F.R. § 4.16(a) provides that for the purposes of establishing 
"one 60 percent disability, or one 40 percent disability in 
combination," the following disability scenario will be 
considered as one disability: "disabilities resulting from 
common etiology or a single accident."  38 C.F.R. § 4.16(a).  In 
this case, the Veteran's service-connected type diabetes mellitus 
and associated disabilities (bilateral pseudophakia, diabetic 
neuropathy, and peripheral neuropathies of the right- and left-
upper and right- and left-lower extremities) are from a common 
etiology.  Thus, by application of the combined ratings table 
found at 38 C.F.R. § 4.25, the Board finds the minimum percentage 
requirements for a rating of TDIU under 38 C.F.R. § 4.16(a) have 
been satisfied.

While the minimum rating requirements are met, the Veteran must 
first and foremost be shown to be unable to secure or follow 
substantially gainful employment in order to establish 
entitlement to a rating of TDIU.  Consequently, the Board must 
determine whether the Veteran's service-connected disabilities 
preclude him from engaging in substantially gainful employment 
(work that is more than marginal, which permits the individual to 
earn a living wage).  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In determining whether a veteran is indeed unemployable, 
consideration may be given to the veteran's level of education, 
special training, and previous work experience in arriving at a 
conclusion, but not to his or her age or the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 
4.19 (2010).  Further, the sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not enough.  
Indeed, a high rating in and of itself is a recognition that the 
service-connected impairment makes it difficult to obtain and 
keep employment.  Rather, the relevant inquiry is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran filed an application for increased compensation based 
on unemployability (VA Form 21-8940) in February 1997.  He stated 
that he had last worked full time in 1982, at which time he was 
the manager of an ambulance company.  When asked whether he left 
his last job on account of disability, the Veteran checked the 
box marked "no."  He did, however, state his belief that no 
employer would hire him due to his service-connected 
disabilities.


In June 2007, the Veteran was afforded VA multiple examinations 
in connection with his service-connected disabilities to 
determine the severity of the individual disabilities and whether 
those disabilities rendered him unemployable.  On examination of 
the Veteran's spine and service-connected back disability, it was 
noted that that disability "would prevent him from doing 
laboring type jobs but would not prevent him from being totally 
employable."  On examination of his peripheral neuropathy of all 
four extremities, the examiner interpreted the Veteran's symptoms 
to be indicative of mild neuropathy and opined that these 
disabilities would not prevent him from being employable.  

Examination of the Veteran's nose, sinus, larynx, and pharynx 
revealed complaints of shortness of breath with activity, but no 
wheezing or abnormal breathing.  The examiner opined that the 
Veteran's service-connected sinusitis would not prevent him from 
being employable.  Examination of the Veteran's hiatal hernia 
revealed no residuals.  The Veteran complained only of infrequent 
indigestion.

A mental disorders examination recorded that the Veteran had 
worked in a steel mill for three years, as an emergency medical 
technician, as a manager of an ambulance company, and as a parts 
clerk for an automobile parts store.  The Veteran reported that 
had stopped working at the age of 62, but participated in 
volunteer work, to include serving as an emergency manager for 
Puxico, Missouri, working as a storm chaser, and volunteering in 
a nutrition center, occasionally delivering meals.  It was noted 
that the Veteran also participated in an Honor Guard, assisted 
with military funerals, and was active with his VFW.  The Veteran 
was assigned a global assessment of functioning (GAF) score of 
80.  The Board notes that the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-
IV))  A GAF score of 71-80 is indicative of transient symptoms, 
if symptoms are present, and expectable reactions to psychosocial 
stressors, with no more than slight impairment in social, 
occupational, or school functioning.  Id.



During his diabetes mellitus examination, the Veteran reported 
that his last employment ended in 1988, at which time the local 
hospital took over the management of the ambulance company with 
whom he had been employed as a manager.  It was noted that he 
decided to retire at that time and began receiving Social 
Security and military retirement benefits.  The VA examiner found 
that he Veteran had moderate control over his service-connected 
diabetes mellitus and opined that although he would have 
difficulty with a "laboring type job," his diabetes mellitus 
would not prevent him from being totally employed.  

The Veteran was also afforded a VA audiology examination.  The 
Veteran reported difficulty understanding conversational speech 
if the speaker was within a short distance from him, in groups 
and noisy situations, and in his home environment.  The Veteran 
was diagnosed with bilateral asymmetric hearing loss.  The VA 
audiologist did not comment regarding the effect of the Veteran's 
hearing loss on his employability.  

As stated above, in February 2009, the Board remanded the issue 
of entitlement to a rating of TDIU for further development, to 
include providing an opinion on whether the Veteran's service-
connected disabilities rendered him unable to obtain or maintain 
substantially gainful employment.  

The Veteran was afforded a VA ophthalmology examination in 
December 2009.  The ophthalmologist noted that the Veteran was in 
receipt of a 30 percent disability rating for "absence of eye 
lens."  The ophthalmologist commented that the basis of this 
rating was unclear and that review of the claims folder was non-
contributory.  In a March 2010 addendum, the VA ophthalmologist 
noted the Veteran's corrected visual acuity to be 20/25 for the 
right eye and 20/20 for the left eye.  The ophthalmologist opined 
that from an ophthalmic standpoint, there was no ocular reason 
why the Veteran would be considered to unemployable, for 
sedentary work or otherwise.  The ophthalmologist noted that the 
Veteran's vision was correctable with glasses, although he chose 
not to wear them.  

In January 2010, a VA examiner rendered a general medical opinion 
regarding the Veteran's employability based upon review of the 
claims folder and previous VA examination of record.  The 
examiner reviewed the Veteran's work and education history, 
noting that he had retired at the age of 62 and had 14 years of 
education.  The examiner considered the Veteran's symptomatology, 
finding that most of the Veteran's service-connected disabilities 
were controlled and manifested only by mild symptoms that would 
not render him unemployable.  The examiner did conclude that the 
Veteran's service-connected back disability would make it 
difficult for him to do any type of strenuous labor, extended 
standing, squatting, or bending.  The examiner opined that 
although the Veteran would have difficulty doing a laboring job 
secondary to multiple conditions, including his diabetes 
mellitus, he was not rendered totally unemployable.  

In August 2010, a VA examiner opined that the Veteran's service-
connected mental disorder did not render him unemployable.  Based 
on a review of the claims folder, the examiner noted that the 
evidence showed that the Veteran was engaged in volunteer work, 
served as a Sunday school superintendant and a deacon in his 
church, was an active member of the VFW.  The examiner found that 
not only did it appear that the Veteran would be able to perform 
sedentary work, but he maintained a quite active lifestyle.  

In consideration of whether the Veteran's service-connected 
tinnitus and hearing loss rendered him unemployable, a VA 
audiologist reviewed the previous audiology examination and, 
based on the findings recorded therein, opined that the Veteran 
would be suitable for employment that did not require significant 
communication with others, particularly in noisy situations, and 
did not require diagnostics based on the type of sounds for which 
the Veteran had hearing loss.  The examiner found that with 
hearing aids, which the Veteran was fitted for in 2007, the 
Veteran would not be rendered totally unemployable on account of 
his hearing loss or tinnitus.  

The record also contains VA outpatient treatment records dated 
from October 2005 to March 2008.  A review of those records fails 
to reveal any evidence suggesting that the Veteran is 
unemployable on account of his service-connected disabilities or 



that those disabilities are manifested by symptoms not considered 
by any of the VA examiners in connection with their opinions 
regarding employability.  

Upon consideration of the above evidence, the Board finds that 
the evidence does not establish that the Veteran is unable to 
secure or follow a substantially gainful occupation as a result 
of his service-connected disabilities.  Although the objective 
evidence demonstrates that the Veteran may be limited in the type 
of employment he would be able to engage in, it does not support 
a finding that the Veteran is unemployable.  

Further, the Board has considered the Veteran's statements 
regarding his belief that he would not be hired on account of his 
multiple service-connected disabilities, but finds that there is 
no objective evidence to support his contention.  There is no 
evidence that the Veteran has at any time since his retirement 
attempted to obtain employment and or that he was unsuccessful in 
doing so on account of his service-connected disabilities.  
Further, the evidence shows that the Veteran actively pursues 
volunteer opportunities within his community, to include serving 
as an emergency manager of Puxico, Missouri, and volunteering at 
a nutrition center.  This demonstrates that the Veteran has the 
ability to perform employable work skills.  As stated above, the 
fact that a veteran may be unemployed or has difficulty obtaining 
employment is not determinative.  Rather, the ultimate question 
is whether the veteran, because of service-connected disability, 
is incapable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hoose, 
supra.  The Board finds, in the instant case, that the evidence 
weighs against a finding that the Veteran is unable to perform 
the physical and mental acts required by employment.

For the foregoing reasons, the Board finds that entitlement to a 
rating of TDIU rating must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the Veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a rating of TDIU is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


